         Case 3:21-mc-80017-TSH Document 14 Filed 02/23/21 Page 1 of 4




 1 KATIE TOWNSEND (SBN 254321)

 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Applicants Forbes

 8 Media LLC and Thomas Brewster

 9

10
                          UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12

13 IN RE APPLICATION OF FORBES              Misc. Case No. 3:21-mc-80017
14 MEDIA LLC AND THOMAS
     BREWSTER TO UNSEAL COURT               Related to CR1690391 MISC EDL
15 RECORDS

16                                          APPLICANTS’ NOTICE OF
                                            MOTION AND MOTION TO
17                                          UNSEAL GOVERNMENT’S EX
18                                          PARTE STATEMENT OF FACTS

19                                          Hearing date: April 15, 2021
20                                          Hearing time: 10:00am PST
21

22

23

24

25

26

27

28

        APPLICANTS’ NOTICE OF MOTION AND MOTION TO UNSEAL GOVERNMENT’S EX PARTE
                       STATEMENT OF FACTS (Misc. Case. No. 3:21-mc-80017)
         Case 3:21-mc-80017-TSH Document 14 Filed 02/23/21 Page 2 of 4




 1         PLEASE TAKE NOTICE that at 10:00am PST on April 15, 2021, or as soon
 2
     as this matter may be heard before the Honorable Thomas S. Hixson, United States
 3

 4 Magistrate Judge, in Courtroom G of United States District Court, Northern District

 5 of California, San Francisco Courthouse, located at 450 Golden Gate Avenue, San

 6
     Francisco, CA 94102, Thomas Brewster and Forbes Media LLC (“Applicants”), by
 7

 8 and through undersigned counsel, will and hereby do move the Court for an order

 9 unsealing the ex parte statement of facts referenced in the United States’ Response to

10
     Unsealing Petition (ECF No. 12) (“Gov’t Response”).
11

12         Specifically, Applicants will and hereby do respectfully move the Court for an

13 order directing the Clerk of the Court to immediately unseal and place on the public

14
     docket in the above-captioned matter the sealed statement of facts submitted by the
15

16 Government to the Court ex parte in support the Government’s Response.

17         This Motion is made on the following grounds:
18
           As an initial matter, the Government’s sealed, ex parte filing is procedurally
19
20 improper. This Court’s rules provide that a party seeking to file a document under

21 seal must file an Administrative Motion to File Under Seal accompanied by, inter

22
     alia, a “declaration establishing that the document sought to be filed under seal, or
23

24 portions thereof, are sealable[.]” N.D. Cal. LCR 79-5(c). By requiring the party

25 seeking to file a document under seal—here, the Government—to demonstrate,

26
     including through a supporting declaration under penalty of perjury, that sealing is
27

28                                              1
     APPLICANTS’ MOTION TO UNSEAL GOVERNMENT’S EX PARTE STATEMENT OF FACTS (Misc. Case.
                                     No. 3:21-mc-80017)
          Case 3:21-mc-80017-TSH Document 14 Filed 02/23/21 Page 3 of 4




 1 warranted under applicable common law and First Amendment standards, this

 2
     procedure ensures that parties that would oppose sealing have a full and fair
 3

 4 opportunity to do so. Compliance with this procedure is especially important where,

 5 as here, the Government has filed an entire document with the Court not only under

 6
     seal, but also ex parte, in opposition to the relief sought by Applicants in this case.
 7

 8         Apart from the procedurally improper nature of the Government’s sealing

 9 request, Applicants move to unseal the Government’s ex parte statement of facts for

10
     the same substantive reasons and on the same grounds as set forth in their
11

12 Memorandum of Points and Authorities in Support of Application to Unseal Court

13 Records (ECF No. 1-2) (“Application”) and in their concurrently filed Reply in

14
     support of that Application (ECF No. 13), which are incorporated by reference
15

16 herein. Because sealed matter CR1690391 MISC EDL—which is the subject of the

17 Application—should be unsealed, the Government’s statement of facts concerning

18
     that matter should likewise be unsealed.
19

20         Applicants therefore respectfully request that the Court enter an order
21 unsealing the Government’s sealed, ex parte statement of facts.

22
     Dated: February 23, 2021                          /s/ Katie Townsend
23
                                                       Katie Townsend
24                                                     REPORTERS COMMITTEE
                                                         FOR FREEDOM OF THE PRESS
25
                                                       1156 15th St. NW, Ste. 1250
26                                                     Washington, D.C. 20005
                                                       Telephone: (202) 795-9303
27
                                                       Email: ktownsend@rcfp.org
28

         APPLICANTS’ NOTICE OF MOTION AND MOTION TO UNSEAL GOVERNMENT’S EX PARTE
                        STATEMENT OF FACTS (Misc. Case. No. 3:21-mc-80017)
     Case 3:21-mc-80017-TSH Document 14 Filed 02/23/21 Page 4 of 4




 1                                           Counsel for Applicants
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLICANTS’ NOTICE OF MOTION AND MOTION TO UNSEAL GOVERNMENT’S EX PARTE
                    STATEMENT OF FACTS (Misc. Case. No. 3:21-mc-80017)
